Citation Nr: 0419756	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  00-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Loring
INTRODUCTION

The appellant had active military service from June 1968 to 
March 1971 and unverified duty in the Army Reserve from 
January 1979 to October 1998.  Attempts will be made to 
verify 1 period of duty that appears to be pertinent to this 
appeal.  Otherwise, verification of this duty is not required 
to proceed.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of Veteran 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

Pursuant to the appellant's request, a videoconference 
hearing was held before the undersigned Veterans Law Judge in 
January 2004.  The appellant also appeared before a hearing 
officer for a local RO hearing in March 2003.  Transcripts of 
both hearings have been associated with the appellant's file.

The Board notes that during the March 2003 RO hearing, the 
appellant withdrew from consideration claims for chronic 
glomerulonephritis and hypertension.  His statement of 
withdrawal on the record meets the exception to the 
regulatory requirement that withdrawals must be in writing.  
Thus the title page reflects the issues that have been 
perfected for appeal.  See 38 C.F.R. § 20.204 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking service connection for a bilateral 
shoulder disability and a skin rash.  He asserts that he 
suffered a dislocated right shoulder during basic training in 
1968, with additional injury to both shoulders during his 
period of active duty for training in the Army Reserves.  
(Evidence shows shoulder treatment in June 1991.  This period 
of "duty" needs to be verified.)  He further contends that 
he developed a skin rash during service in Vietnam as a 
result of exposure to Agent Orange.  He maintains that both 
conditions are ongoing medical problems and that service 
connection should be allowed for his shoulders and his skin 
rash.

While the appellant's service medical records and some VA 
outpatient records are associated with the claims file, it 
appears that there has never been a VA examination performed, 
as requested by the appellant's representative during the 
March 2003 RO hearing.  Moreover, he claims treatment at VA 
in West Haven, Connecticut in 1971.  It is not clear that 
these treatment records were ever specifically requested.

In that regard, the Veterans Claims Assistance Act of 2000 
(VCAA) was passed in November 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The VCAA, codified at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2002), redefines the obligations of VA 
with respect to the duty to assist and, among other things, 
eliminates the requirement of a well-grounded claim.  This 
appellant's claims were initially denied on the basis that 
they were not well-grounded.  

In addition to an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, the VCAA includes an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The VCCA further requires 
that VA notify the appellant which evidence is to be provided 
by the appellant, and which evidence is to be provided by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued to the appellant a VCAA letter in October 2001.  
The letter advised him that VA provides a medical examination 
if VA decides an examination is necessary to make a decision 
on his claim.  The letter also contained statements that 
there was no medical evidence of a current disability of the 
shoulders, and that only chloracne was a presumptive skin 
condition for exposure to Agent Orange.  The VA did not 
afford the appellant a medical examination. 

Subsequent to a reply from the appellant's representative, 
and because of the VCAA requirements, the appellant's claims 
were reconsidered.  In April 2002, the RO confirmed its 
previous denial because there was no evidence of disability 
of the shoulders or a skin rash.  The April 2002 supplemental 
statement of the case (SSOC), noted only that the appellant 
had submitted all information in his possession, and that 
there was no evidence of record to show "bad shoulders" or 
a skin rash related to service.  No further development was 
undertaken. 

Subsequent to receiving the appellant's service medical 
records, the RO issued another SSOC in November 2002, 
confirming its previous denial. 

While there is no current medical evidence of a diagnosed 
disability of either the shoulders or skin, the service 
medical records do show treatment for a "heat rash" in 1970 
and the separation examination report of 1971 indicates the 
presence of a skin fungus.  With regard to the appellant's 
shoulders, his reserve medical records from 1991 show 
complaints of pain from a tent beam hitting his left shoulder 
and subsequent pain in the right shoulder.  The diagnosis was 
contusion, right shoulder.  

The law requires a medical examination or opinion as being 
necessary to make a decision on a claim, in pertinent part, 
if, there is competent evidence before the Secretary, that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability, that may be related to 
service.  In reaching this determination, the Secretary must 
take into consideration all information and lay and medical 
evidence, including statements of the claimant.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Here the claimant/appellant 
states that he has intermittent but ongoing symptoms related 
to previously dislocated shoulders, as well as a recurring 
skin rash.

Since it appears that the RO has not adequately satisfied the 
VCCA duty to assist requirement that the claimant/appellant 
be examined if necessary to make a decision on a claim, and 
that he be notified specifically as to which evidence was to 
be provided by VA, and which evidence he must provide, a 
remand is required for procedural due process concerns.  Id.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the assistance of 
the appellant as needed, attempt to 
verify the period of duty in June 1991.  
Specifically, it should be ascertained 
whether he was on active of inactive duty 
for training at the time of the shoulder 
injury.  If he was not on any duty at 
that time that too should be determined.  
If the veteran has orders showing him on 
duty at that time and the type of duty, 
he should submit that information to the 
RO.  He may otherwise be requested to 
provide such information as is needed to 
identify his Reserve unit for 
verification of the pertinent period of 
"duty." 

2.  The RO should, again with the 
veteran's assistance as needed, attempt 
to obtain any VA medical records dated 
from 1971.  Specifically, it was reported 
that there was treatment of a skin 
disorder.  If an attempt is made to 
obtain records that is unsuccessful, the 
documentation to that effect should be 
included in the claims file.

3.  Thereafter, and whether or not 
records are obtained, RO should arrange 
appropriate VA examinations of the 
appellant's shoulders and skin, to 
include orthopedic and dermatologic 
findings.  All indicated tests and 
studies should be performed, such as 
range of motion studies of the shoulders 
expressed in degrees.  If appellant has 
any neurological manifestations 
attributable to shoulder injury during 
service, a VA neurological examination 
should be arranged.  The examiner(s) 
should describe any and all clinical 
manifestations of a shoulder disability 
in adequate detail.  Any objective 
indications of shoulder pain should be 
described.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2003).  

4.  The examination of appellant's skin 
should ascertain the nature, 
manifestations, severity and etiology of 
any current skin disorder, to include any 
manifestation of exposure to Agent Orange 
during service.  All appropriate studies 
must be conducted, and the examiner is 
specifically requested to offer an 
opinion as to whether any current skin 
disorder is related to military service 
and whether it is at least as likely as 
not that any diagnosed skin disorder is 
related to exposure to Agent Orange 
during service.  

If the determinations requested above 
cannot be made without resort to 
speculation, that too should be set forth 
in the examination reports.

Thereafter, the case should be readjudicated by the RO.  To 
the extent that any of the benefits sought are not granted, 
the appellant and his representative should be provided with 
a supplemental statement of the case and afforded a 
reasonable opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 



Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597


